PoLLETT, J. :
' The Court of Appeals has held tbat an order of tbe County Court ;made in an action brought in a justice’s court, is not appealable to tbe General Term of tbe Supreme Court. (Andrews v. long, 9 N. Y. W. Dig., 513.)
An appeal from tbe order denying tbe motion for a new trial would have been unavailing. An appeal from tbe judgment is ,proper, and brings up for review tbe judgment roll, and tbe case ,and exceptions. (Fish v. Thrasher, 10 N. Y. W. Dig., 93; S. C. 21 Hun, 15; Code Civ. Pro., § 1340.) Tbe motion to dismiss tbe appeal is denied.
The property of tbe defendant, its sole place of business, and general office being in tbe county of Saratoga, it is a resident of that county, and'a non-resident of Albany county. (Conroe v. National Protection Ins. Co., 10 How., 403; Hubbard v. National Protection Ins. Co., 11 Id., 149; Miner v. Village of Fredonia, *29527 N. Y., 160; Angell and Ames on Cor., 9 ed., § 107 ; Dicey on Domicil, 110, Rule 12; Lindley on Partnership and Companies* 3 ed., Appendix No. 1, 1516.)
The domicil of a corporation is entirely distinct from the -personal domicil of its shareholders or officers. (Dicey on Domicil, 110; Angell and Ames on Corporations, 9 ed., § 107; Attorney General v. Alexander, L. R., 10 Exch., 20; Limerick, &c. R. R. Co. v. Fraser, 4 Bing., 394; Kilkenny, &c. R. R. Co. v. Feilden, 6 Exch., 81.)
The defendant, being a non-resident of Albany county, the court ■acquired no jurisdiction by the service of a long summons on its ¿secretary in that county. (Cowen Treatise, 5 ed., § 795 ; L. 1831, Ah. 300, § 33.)
The process issued by a justice of the peace against a corporation, ■may be served on its presiding officer, secretary, cashier, treasurer, ■director or trustee. (L. 1847, ch. 470, § 45.) If, as held by the -County Court, a corporation becomes a resident of the county where .-its secretary resides, it would become a resident of every county in •which any of its officers happen to reside. This is not the law.
, The defendant is authorized to hold camp meetings within the 'bounds of the Troy conference; and the jurisdiction of the justice :is sought to bo sustained on the ground that the county of Albany is within the Troy conference.
■ The jurisdiction of justices’ courts is not regulated by the limits ■of conferences, nor are the domicils of corporations. Nad the statute authorized the defendant to hold camp meetings in any •county in this State, and having fixed its domicil in Saratoga -county, and never having owned property, or had a place of business in any other county, it would not become a resident of every ■county in this State in which one of its officers happen to reside. We think this action cannot be maintained on the merits, and that The verdict ought to have been set aside as against the evidence.
, :The plaintiff commenced work for the defendant in August, 1875, and continued until about the middle of March, 1878, when lie was discharged. During this- time he signed thirty-two receipts, of which the following is a copy :
“ Received from the Round Lake Camp Meeting Association, by *296the hand of J. D. Rogers, Superintendent, the sums set opposite ouY respective names in full, for services as above specified.”
Seventeen of these receipts specified the kind of service rendered,, the number of days of service performed, the price per day, and the total amount earned during the month. Fifteen of these receipts specified the kind of service rendered, the number of hours of service performed, the price per hour, and the total amount earned during the month. The plaintiff testifies that during liisservice, he made almost daily memorandums of the amount of his-over-work. Notwithstanding this, he made no claim for it when he signed these various receipts, or at the time of his discharge j and not until six months after his discharge. He produced, on the trial, a statement made up from this memorandum book, but not the book; he forgot it, or could not find it.
In the face of the plaintiff’s conduct for nearly three years, and these thirty-two receipts, this is incredible.
Had the plaintiff understood that he was entitled to pay for work done outside of the usual ten hours’ labor we think he would not have signed these fifteen receipts specifying the number of hours’ service rendered, with the further statement that it was in full,, without some suggestion that more was his due.
The plaintiff testified that in Jone, 1875, the defendant’s superintendent told him he was going to make his pay $1.50 per day ~ should pay no more, and make no allowance for over-time ; and that he went on and worked under that agreement.
By continuing in service after this express statement of the terms: upon which he was employed, he is not entitled to recover for overtime.
The judgment of the County Court is reversed, with costs.
Bocees, J., concurred.